Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered February 13, 2003, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s arguments regarding alleged improper comments by the prosecution during summation are unpreserved for appellate review (see CPL 470.05 [2]; People v Tonge, 93 NY2d 838 [1999]; People v Malave, 7 AD3d 542 [2004], lv denied 3 NY3d 600 [2004]). In any event, the challenged remarks were either fair comment on the evidence, responsive to arguments made in defense counsel’s summation, or harmless in light of the overwhelming evidence of the defendant’s guilt (see People v Crimmins, 36 NY2d 230 [1975]; People v Watkins, 6 AD3d 734, 735 [2004], lv denied 3 NY3d 650 [2004]; People v Jones, 294 AD2d 517 [2002]). Smith, J.P., Adams, Crane and Skelos, JJ., concur.